Per Curiam:
The order appealed from should be modified by striking therefrom the direction that the defendants include in the final budget for the year 1925 the appropriation of $500 increase of compensation to the transfer tax assistant in' the Surrogate’s Court, New York county, and as so modified affirmed, upon the ground that the transfer tax assistant is not an appointee of the surrogates, and the power of the surrogate to fix the salary of such transfer tax assistant is not conferred by chapter 775 of the Laws of 1911.  Present — Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ. Order modified as indicated in opinion and as so modified affirmed.